DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 47-55, in the reply filed on 1 April 2022 is acknowledged.  The traversal is on the ground(s) that a single search would not place undue burden on the Examiner.  This is not found persuasive because, as set forth in the Restriction requirement of 3 February 2022, at page 2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 47-66 are currently pending.
	Claims 1-46 are cancelled.
Claims 56-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 April 2022.
Claims 47-55 are examined herein.

Priority
	The instant application is a Continuation of US 14/427,775, filed 12 March 2015, now US Patent 10,049,187 which is the National Stage filing of PCT/US2013/059360, filed 12 September 2013 and claiming the benefit of priority to US Provisional application 61/701,527, filed 14 September 2012.  Priority for each of examined claims 47-55 is acknowledged herein.   

Information Disclosure Statement
	The Information Disclosure Statement filed 26 September 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
The Drawings submitted 11 July 2018 are accepted.

Claim Objections
Claim 52 is objected to because of the following informalities:  Claim 52 recites “and/or HIF stabilizing agent” wherein the term HIF is not spelled out the first time it appears in the claim set.  Appropriate correction is required.  It is suggested that Applicant amend the claim to read, “hypoxia-inducible factor (HIF) stabilizing agent”.  

Claim Interpretation
	Claim 47 at step (b) recites the use of a feedback controller to calculate dosage…based on the concentration of at least one biochemical property”.  There are no steps to indicate what calculations are actually performed and as such, the claim is generically recited and reads on only calculating a dosage.  The “wherein” clause simply describes the make-up of the controller and does not limit the calculations herein.
	Claims 53-55 further limit the make-up of the controller as further limiting the integrators and controller as recited in claim 47.  As such, those calculations do not actually limit step (b) of claim 47.  It is suggested that the claim be amended to recite active, positive steps delimiting actual calculations in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-55 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 47 recites, “using a feedback controller to calculate a dosage of an erythropoiesis-stimulating agent based on the concentration of the at least one biochemical property” and further administering a dosage of the ESA to the subject”.  The metes and bounds of the instant claim limitations are indefinite with respect to the biochemical property to which the concentration is determined that would lead to the calculation of a dosage of an ESA and administration of an ESA to a subject, as a “biochemical property”, recognizes herein as a generic property, could be any property.  As such it is unclear as to what parameters of “any” property would lead to an appropriate indication for ESA administration.  For example, calculation of a concentration of insulin (a biochemical property) would likely not lead to a dosage for ESA.  Clarification as to the metes and bounds of the coverage sought is requested.  Without such clarity explicitly stated in the claim, the claim borders on questions of enablement.  It is noted that claim 50 makes clear that the biochemical property is hemoglobin and claim 51 makes clear that the biochemical property is iron concentration.  Said claims are not subject to the instant rejection under 35 USC 112, 2nd paragraph with respect to this particular issue.
Claim 47 recites, “using a feedback controller to calculate a dosage of an ESA…wherein the controller comprises an algorithm” and further administering the dosage of the ESA agent to the subject.  The claim is indefinite with respect to the use of the controller to calculate a dosage because no particular algorithm is recited wherein an appropriate dosage would be calculated.  The “wherein” clause describes that the controller comprises an algorithm, however no actual algorithm is used for computing herein.  As such the claims are unclear.  Clarification is requested through clearer claim language. 
Claim 55 recites, “wherein the feedback controller encodes Equations 1-5”.  The claim is unclear with respect to the recitation of “Equations 1-5” as there are more than (5) equations recited in the instant Specification.  Further, even though the Specification includes numerals for certain of the Equations as (1), (2), (3), (4) and (5), the claim remains unclear due to the discrepancy surrounding the number of recited equations in the claim that could be ones of 1-5. It is suggested that each of said equations be written out in the claim for purposes of clarity and definiteness herein.  Correction is requested.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method for treating anemia in a subject.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 47: “determining a concentration of at least one biochemical property in the subject”; “calculate a dosage of an ESA based on the concentration”.
 	Claim 53: “the integrator is described by the equation 
	
    PNG
    media_image1.png
    59
    97
    media_image1.png
    Greyscale
and said approximated discrete-time integrator is described by 
	   
    PNG
    media_image2.png
    61
    93
    media_image2.png
    Greyscale
	
	Claim 54: “the discrete-time integrator is selected from the following: Forward Euler, Backward Euler, Trapezoidal method, second-order accurate method, or third-order accurate method”.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions to make a determination of data, which is a mental operation that can be achieved by a user visually looking at given data, for example biochemical property data and “determining” data of interest therefrom.  The step of using a feedback controller to calculated a dosage, if one considers this a calculation step (for compact prosecution purposes it will be considered as an actual calculation step for purposes of applying 101 herein; However, please note the claim interpretation above wherein it is recommended that actual calculation steps be claimed), is a step of performing mathematical calculations as disclosed in the Specification and in claims 53-55 .  There are no specifics as to the methodology involved in “determining” or in “calculating” beyond the plain meaning of said terms and thus, under the BRI, said steps are directed to abstract ideas.  
Because the claims do recite the judicial exceptions above, direction under (2A)(2) provides that the claims must be examined further to determine whether there are additional elements that integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 47: “administering the dosage of the ESA to the subject”
Dependent claims 48-52 recite steps that further limit the recited additional elements in the claims, whereby said claims limit the data that is “determined”.
Further with respect to the additional element of “administering”  in the instant claims, said step is directed to a step akin to “apply it” herein.  Said step merely instructs a person of skill in the art (e.g., a medical professional) to apply said “calculations” by assessment of biological concentrations that are not specific concentration of any particular biological property.  
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Gweda et al. (IEEE Engineering in Medicine and Biology Magazine (2007) Vol, March/April:27-36; IDS reference) disclose that it is routine, well-understood and conventional in the art to assess biochemical concentrations to inform an administration of ESA (Figure 1; page 28).  As such, said activities cannot be said to improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



A.  Claims 47-50 and 52-55 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Brier et al. (Current Opinion in Nephrology (2011) Vol. 20:573-576; IDS reference).
Claim 47 is directed to:
A method for treating anemia in a subject, comprising:
The prior art to Brier et al. disclose metrics applied to anemia management [page 573, col. 1].
(a) determining a concentration of at least one biochemical property in the subject;
The prior art to Brier et al. disclose the determination of a concentration of hemoglobin [p. 573, col. 2]
(b) using a feedback controller to calculate a dosage of an erythropoiesis-stimulating
agent based on the concentration of the at least one biochemical property, wherein the
controller comprises an algorithm including an integrator or an approximated discrete-	time integrator;
The prior art to Brier et al. disclose that control algorithms are operations for facilitating drug dosing [573, col. 1].  The prior art to Brier et al. further disclose the assessment of ESA dosage in patients that include measurements of hemoglobin levels [p. 573, col. 2]. Brier et al. disclose computer control of anemia management with expert systems [p. 573, col. 2; p. 574, col. 1]; [p. 575, col. 1; p. 575, Fig. 1]; [p. 575, col. 2].
 Applicant will note the claim interpretation above with respect to the recited “use” of the controller.
(c) administering the dosage of the erythropoiesis-stimulating agent to the subject; and
The prior art to Brier et al. disclose the administration of ESA to patients [p. 573, col. 2; p.574, col. 1]
(d) repeating steps (a) through (c) a plurality times.
The prior art to Brier et al. disclose that practices for assessment are iterative in nature [p. 575, col. 1]
With respect to claim 48, the prior art to Brier et al. disclose the assessment of ESA application after measurement of hemoglobin concentrations in patients.  As such, it is submitted that Brier et al. fairly teach “humans”. [p. 573, col. 2].
With respect to claim 49, the prior art to Brier et al. disclose that anemia management is applicable to dialysis patients and that parameter guidelines are established via the National Kidney Foundation.  Thus Brier et al. can be said to fairly teach the limitation of “renal failure”. [p. 573, col.s 1-2].  Further Brier et al. specifically disclose anemia in kidney disease at [p. 574, col. 2].
With respect to claim 50, Brier et al. teach hemoglobin concentration [p. 573, col. 2].
With respect to claim 52, the prior art to Brier et al. disclose an ESA agent which is EPO [p. 575, col. 2; Figure 1].
With respect to claims 53-55, the algorithms as disclosed are not implemented in the instant claim steps (see claim interpretation above and are claimed only as a characteristic of the particular controller used).  As such, the prior art to Brier et al. can be said to fairly teach the steps of a feedback controller as claimed herein [p. 575, col. 2, Figure 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A.  Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brier et al. (Current Opinion in Nephrology (2011) Vol. 20:573-576; IDS reference) as applied to claim 47 above.
With respect to claim 47, the prior art to Brier et al. disclose the following: 
A method for treating anemia in a subject, comprising:
The prior art to Brier et al. disclose metrics applied to anemia management [page 573, col. 1].
(a) determining a concentration of at least one biochemical property in the subject;
The prior art to Brier et al. disclose the determination of a concentration of hemoglobin [p. 573, col. 2]
(b) using a feedback controller to calculate a dosage of an erythropoiesis-stimulating
agent based on the concentration of the at least one biochemical property, wherein the
controller comprises an algorithm including an integrator or an approximated discrete-	time integrator;
The prior art to Brier et al. disclose that control algorithms are operations for facilitating drug dosing [573, col. 1].  The prior art to Brier et al. further disclose the assessment of ESA dosage in patients that include measurements of hemoglobin levels [p. 573, col. 2]. Brier et al. disclose computer control of anemia management with expert systems [p. 573, col. 2; p. 574, col. 1]; [p. 575, col. 1; p. 575, Fig. 1]; [p. 575, col. 2].
 Applicant will note the claim interpretation above with respect to the recited “use” of the controller.
(c) administering the dosage of the erythropoiesis-stimulating agent to the subject; and
The prior art to Brier et al. disclose the administration of ESA to patients [p. 573, col. 2; p.574, col. 1]
(d) repeating steps (a) through (c) a plurality times.
The prior art to Brier et al. disclose that practices for assessment are iterative in nature [p. 575, col. 1]
Brier et al. do not specifically disclose the biochemical property that is determined as being “iron” as in claim 51.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have also measured the concentration of iron in a subject and employed the methodology as taught by Brier et al. because Brier et al. specifically motivate one to include other parameters in said algorithmic dose determinations, such as, but not limited to measurements of other biomarkers like oncostatin M receptor, among others.  As such, one of skill in the art would have had a reasonable expectation of success in measuring iron as the biological property of interest herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 50 and 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 7 of U.S. Patent No. 10,049,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application are directed to the same method for treating anemia as those claimed in US patent ‘187 wherein the difference in claim language includes the additional element of the ‘187 patent directed to “employing a device comprising a computing element with an individualize feedback algorithm to calculate ESA dosage” and further steps to limit the “repeating” steps such that “repeating…such that the required dosage…varies with respect to time..”.  The difference in limitations in the ‘187 patent are obvious variants of current application claims in that by definition of “a controller” as described in the instant application, said “controller” is defined as comprising an integrator or a discrete-time integrator and that the controller has hardware and software, i.e. computer-implementation [see instant application Specification at least at page 11].  As such, the claims are obvious variants, ones of the others.  

Conclusion
	No claims are allowed.
E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631